Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 18, 2018

                                     No. 04-18-00707-CR

                                Burdane Maurice GRANGER,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. B17780
                          Honorable Rex Emerson, Judge Presiding


                                       ORDER
       Appellant’s motion for an extension of time to file the appellant’s brief is granted. We
order appellant’s brief is due December 27, 2018.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court